IN THE UNITED STATES DISTRICT COURT pt
FOR THE EASTERN DISTRICT OF NORTH CAROLINA EDHVO
SOUTHERN DIVISION o~ p

NO. T:lS-CR-OOOlS-H

UNITED STATES OF AMERICA

 

V.

JOSH DANIEL DOUGLAS

ORDER OF FORFEITURE

WHEREAS, pursuant to the entry of a plea of guilty by the
defendant, on June 7, 2818 to a violation of 18 U.S.C. §§ 922
(g)(l) and 924, and further evidence of record and as presented by
the Government, the Court finds that the following personal
property is hereby forfeitable pursuant to 18 U.S.C. § 924(d)(1),
to wit:

(a) Glock .45 caliber handgun, Model 38, bearing Serial
Number DMA-995, and

{b) Any related ammunition.

WHEREAS, by virtue of said finding, the United States is
now entitled to possession of said personal property, pursuant
to Fed. R. Crim. P. 32.2(b)(3);

lt is hereby ORDERED, ADJUDGED and DECREED:

1. That based upon the Guilty Plea as to the defendant,

the United States is hereby authorized to seize the above-stated

personal property, and it is hereby forfeited to the United
States for disposition in accordance with the law, including
destruction, as allowed by Fed. R. Crim. P. 32.2(b)(3). In
accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall
become final as to the defendant at sentencing.

2. That upon sentencing and issuance of the Judgment and
Commitment Order, the Clerk of Court is directed to incorporate
a reference to this Order of Forfeiture in the applicable
section of the Judgment, as required by Fed. R. Crim. P.
32.2(b)(4)(B).

The Clerk is hereby directed to send copies of this Order

to all counsel of record.

so oRDERsD. This q day of @`//_’ , 2018.

MALCOLM J.
Senior Unit d States Distri t Judge

 

